ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An advisory action dated 3/10/2021 addressed the after-final papers dated 2/24/2021. An interview was held 3/23/2021, in which the advisory action issues were discussed. The discussion focused on the teachings of the Shoemaker (US 2008/0090239 A1) reference. As a result of the discussion the Examiner decided to withdraw the 103 rejections that relied on the Shoemaker reference, but would maintain the double patenting rejections. An electronic terminal disclaimer dated 3/29/2021 was approved.
The issues raised in the advisory action dated 3/10/2021 listed below have been reconsidered as indicated:
a)	The proposed rejections of: claims 97-99 and 102-114 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1); claim 100 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1) as applied to claim 97, and in further view of Dennis (US 2003/0044388 A1); claim 101 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1) as applied to claim 97, and in further view of Dhallan (US 2004/0137470 A1), are withdrawn because one would not have been motivated to modify Shoemaker in view of Hogers and Lo based on the state of the art and the approach of Shoemaker.

b)	The proposed double patenting rejections are withdrawn in view of the terminal disclaimer filed on and approved on 3/29/2021.


Reasons for Allowance
Shoemaker’s method seeks to identify copy number variations within a cellular sample from a patient having mixed sources of cells. Shoemaker relies on separating out individual cells, which are then assayed via a ligation assay for their genotype and also tagged for subsequent source identification. The ligation assay products are pooled, sequenced and analyzed. Using the tags, Shoemaker identifies ligation products from individual cells. The individual ligation product sequences from a cell are used to: 1) identify whether the cell represents a minor or rare cell from the sample; and 2) determine if the cell has a copy number variation. As a whole, Shoemaker focuses on isolating rare cells from a complex/mixed sample, identifying sequences from those cells and determining whether those cells have a copy number variation. The method of Shoemaker is contrasted with the present claimed methods in which the source of the cell-free DNA is not determined and the mixed sample is analyzed to determine if a copy number variation is present in any of the cells from which the cell-free DNA was derived. One would not have been motivated to modify the method of Shoemaker by replacing what is basically a single cell analysis with the analysis of the complex mix of nucleic acids that are the cell-free DNA of Lo. One would have not had a reasonable expectation of success because Shoemaker solves the problem of assaying a complex/mixed sample by isolating out rare cells of interest for identification and analysis. One would reading Shoemaker would not have looked to the field for alternative samples for analysis and selected the sample of Lo because Lo is the type of sample that Shoemaker was seeking to avoid the use of, i.e. one that has DNA that is from a mix of sources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634